Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species: A fig. 1-9C, B fig. 10-12, C fig. 13, D fig.14, E fig.15-17, F fig.18A-B, G fig. 19, H fig. 20A-21 and I fig. 22. The species are independent or distinct because each species discloses materially distinct structure and structural arrangements. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species A is generally towards a baby swaddling device with as harness while species I is towards a baby bed safety restraint. So prior art that discloses the structures of species I will likely not disclose the structure of species A. For at least that reason a burdensome search is present.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ryan Harding on 03/22/2021 a provisional election was made without traverse to prosecute the invention of species A, claims 1-16, 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17 and 19-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “torso wrap includes an attachment structure  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the Examiner what Applicant is referring to as an adjustable operable length. This limitation is not clearly defined in applicant’s disclosure. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the Examiner what Applicant is referring to as “the torso wrap includes an attachment structure having multiple attachment points”. Applicant’s disclosure does not clearly identify any multiple attachment points.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2014/0020177A1 hereinafter referred to as Coates in view of US Patent Publication US2019/0335920A1 hereinafter referred to as Herrera. 
Coates discloses a swaddle garment 20 comprising, a body 22 having a back side and a front side that together define an interior space (see fig. 1 & 9) for swaddling an infant, wherein the front side includes a first side 30 and a second side 32 that are selectively couplable to enclose the interior space; and a harness 60 attached or attachable within the interior space along the backside of the body of the swaddle garment, the harness comprising: a back side (about 62) positioned along a portion of the back side of the body, a torso wrap 60 to wrap around a torso of an infant, the torso wrap comprising a first side and a second side extendable from the back side of the torso wrap (see fig. 3-6). However does not disclose a diaper flap to wrap around a crotch of the infant, the diaper flap extendable from the back side of the harness from an anchor end to a securing end. 
Herrera teaches a baby garment 11 comprising, a body 40 having a back side and a front side that together define an interior space (see fig. 6A-6B) for swaddling an infant, and a harness 60 attached or attachable with the interior space along the backside of the body of the swaddle garment, the harness comprising: a back side 61 positioned along a portion of the back side of the body, a torso wrap  to wrap around a torso of an infant, the torso wrap comprising a first side 62 and a second side 63 extendable from the back side of the torso wrap, and a diaper flap 61 to wrap around a crotch of the infant, the diaper flap extendable from the back side of the harness from an anchor end to a securing end.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the harness of Coates to include a diaper flap as taught by Herrera for the purpose of improving how the infant is secured to the swaddle garment. Such a modification would yield expected results. 
Re-Claim 2

wherein the first side and second side are configured to extend around the torso and arms of the infant to secure arms of the infant at sides of the infant (see fig. 5 & 6 Coates).
Re-Claim 3
	Coates as modified by Herrera discloses, 
wherein the first side of the torso wrap includes an attachment structure and the second side of the torso wrap includes an attachment structure, wherein the attachment structures of the first and second sides of the torso wrap are selectably couplable (see fig. 6A & 6B, see paragraph 0020).
Re-Claim 4
	Coates as modified by Herrera discloses, 
wherein the securing end of the diaper flap extends a horizontal width wider than a midsection of the diaper flap (see fig. 6A).
Re-Claim 5
	Coates as modified by Herrera discloses, 
wherein the anchor end and the securing end have horizontal lengths greater that a horizontal length of a midsection of the diaper flap (see fig. 6A).
Re-Claim 6
	Coates as modified by Herrera discloses, 
wherein the diaper flap includes an adjustable operable length to accommodate multiple crotch lengths (see fig. 6A).
Re-Claim 7
	Coates as modified by Herrera discloses, 

Re-Claim 8
	Coates as modified by Herrera discloses, 
wherein upper surfaces of both the first side and second side of the torso wrap include attachment structures for coupling to an attachment structure at the securing end of the diaper flap (see fig. 6A).
Re-Claim 9
	Coates as modified by Herrera discloses, 
wherein when the diaper flap is secured to the torso wrap, the securing end of the diaper flap attaches to both the first side and the second side of the torso wrap (see fig. 6B).
Re-Claim 12
	Coates as modified by Herrera discloses, 
wherein the torso wrap includes an adjustable girth. 
Re-Claim 13
	Coates as modified by Herrera discloses, 
wherein the back side of the body of the swaddle garment includes the back side of the harness. (see fig.3, Coates).
Re-Claim 14
	Coates as modified by Herrera discloses, 
wherein the back side of the harness is removably attachable to the back side of the body of the swaddle garment via hook and loop, snaps, or clips (see fig. 3 & 10, Coates).

	Coates as modified by Herrera discloses the claimed invention except for the wherein the first side of the torso wrap, second side of the torso wrap, diaper flap, or combination thereof directly attach to the back side of the body of the swaddle garment, and wherein the back side of the body of the swaddle garment includes the back side of the harness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to directly attach the harness to the back side of the body of the swaddle garments, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). It would only involve routine skill to permanently attach the harness to the body by gluing or sewing. 
Re-Claim 16
	Coates as modified by Herrera discloses, 
further comprising an attachment mechanism 91, 92 (Herrera) for selectively attaching the swaddle garment to a movable platform of a sleep device (see fig. 7, Herrera).
Re-Claim 18
	Coates as modified by Herrera discloses, 
A sleep system, the system comprising: a sleep device comprising a movable platform (crib) and an attachment mechanism (spindle); and a swaddle garment comprising: a body having a first side and a back side and a front side that together define an interior space for swaddling an infant, wherein the front side includes a first side and a second side that are selectively couplable to enclose the interior space, an attachment mechanism for selectively coupling to the attachment mechanism of the sleep device to secure and release the swaddle garment with respect to the movable platform, and a harness attached or attachable within the interior space along the backside of the body of the swaddle garment, the harness comprising: a .

Allowable Subject Matter
Claims 10 & 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see notice of references cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/IFEOLU A ADEBOYEJO/
Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673